DAUKSCH, Chief Judge,
dissenting:
I respectfully dissent. In my opinion the search warrant was defective in two ways. First, the place to be searched was not sufficiently described to lead the executioner of the warrant to the house. Just because the affiant was the one who served the warrant and knew where the place was located does not cure the defective description.
Second, although the police officer whose affidavit supplied the basis for the issuance of the warrant said he relied upon a person who was a “confidential reliable informant”, it was later established the “informant” was not a previously relied upon source. That defect, coupled with the description inadequacy, leads me to say we should reverse the conviction.